Citation Nr: 1452865	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.

2.  Entitlement to service connection for jungle rot of the bilateral feet.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity on a schedular basis.
8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity on a schedular basis.

9.  Entitlement to an extraschedular evaluation for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an extraschedular evaluation for peripheral neuropathy of the left lower extremity.

11.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  Receipt of the Combat Action Ribbon is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, August 2008, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.
In September 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the New Orleans RO.  A transcript of this proceeding has been associated with the claims file.  Furthermore, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

With regard to the Veteran's claims of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities, the Board notes that at the September 2014 hearing, the Veteran testified that he should be entitled to an extraschedular evaluation based on his service-connected diabetes, peripheral neuropathy of the right and left upper and lower extremities, erectile dysfunction, and PTSD.  As discussed below, while the evidence of record is sufficient to decide the Veteran's peripheral neuropathy of the right and left lower extremities on a schedular basis, the agency of original jurisdiction (AOJ) must consider whether to refer the Veteran's claims for higher ratings for consideration of a combined extraschedular rating in light of the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald; in that decision, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such, the Board has recharacterized the Veteran's peripheral neuropathy of the right and left lower extremities separately on a schedular basis and an extraschedular basis above.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, was raised by the Veteran in a statement dated August 2014.  This claim has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for jungle rot of the feet, bilateral hearing loss disability, and tinnitus as well as entitlement to increased disability ratings for peripheral neuropathy of the right and left upper extremities and erectile dysfunction and entitlement to extraschedular evaluations for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed hypertension is related to his service-connected diabetes mellitus.

2.  Prior to September 25, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than mild incomplete paralysis.  

3.  From September 25, 2014, the Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. 
§ 3.310 (2014).

2.  Prior to September 25, 2014, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

3.  From September 25, 2014, the criteria for a 20 percent evaluation for peripheral neuropathy of the right lower extremity, and no higher, are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

4.  Prior to September 25, 2014, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

5.  From September 25, 2014, the criteria for a 20 percent evaluation for peripheral neuropathy of the left lower extremity, and no higher, are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension as well as entitlement to increased disability ratings for his service-connected peripheral neuropathy of the right and left lower extremities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.
With regard to the Veteran's claim of entitlement to service connection for hypertension, as will be discussed in more detail below, sufficient evidence is of record to grant this claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the right and left lower extremities essentially fall within this fact pattern.  Prior to the RO's August 2008 grant of service connection for these disabilities, the Veteran was notified (by a March 2007 letter) of the evidence needed to establish the underlying issues.  After receiving notice of the award of service connection for this disabilities here at issue, the Veteran perfected a timely appeal with respect to the ratings initially assigned to the grants.  Clearly, no further section 5103(a) notice is required for these increased rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the August 2008 rating decision and the November 2011 statement of the case (SOC)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of these increased rating claims is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  The Veteran has not identified any other treatment records pertaining to his peripheral neuropathy of the right and left lower extremities that are not already associated with his claims folder.    

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's neuropathy symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to the severity of the Veteran's neuropathy.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in July 2008, March 2010, and September 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for hypertension as well as entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities on a schedular basis.

Service connection for hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  Notably, at the September 2014 Board hearing, he also contended that the hypertension is due to his service-connected diabetes mellitus.  Although his claim has been adjudicated by the AOJ on a direct basis, since his claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of hypertension.  See, e.g., a VA examination report dated September 2014.  Accordingly, element (1), current disability, is satisfied.

Element (2) has been met; the Veteran is service-connected for diabetes mellitus.

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's diabetes mellitus and his hypertension, and that service connection is therefore warranted as to this claim.  

Specifically, in September 2014, the Veteran underwent a VA examination for his diabetes mellitus.  At that time, he was diagnosed with hypertension.  After examination of the Veteran, the VA examiner found that it was at least as likely as not that the Veteran's hypertension is due to his diabetes.  The examiner's rationale for his opinion was based on his finding that the Veteran's hypertension was related to his diabetes in the presence of diabetic renal disease.      

The September 2014 VA examination report was based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board therefore finds the September 2014 VA examination report to be of great probative value with regard to whether the Veteran's hypertension is related to his diabetes.  

The Board notes that the Veteran was also provided a VA examination in July 2008 and March 2010 as to his diabetes mellitus.  After examination of the Veteran, the VA examiners diagnosed the Veteran with hypertension and opined that the hypertension is not complication of the Veteran's diabetes.  The examiners' rationale was based on the finding that the Veteran's hypertension preceded his diabetes, and the July 2008 examiner further noted that he had no evidence for kidney disease.  However, the July 2008 VA examiner also noted that diabetes may damage the Veteran's kidneys which may worsen his hypertension, thereby indicating that the Veteran's hypertension is aggravated by the diabetes.  Although the Board finds that the July 2008 VA examiner's opinion with regard to aggravation of the Veteran's hypertension by his diabetes to be of minimal probative value as it is speculative in nature, his opinion as well as the March 2010 VA examiner's opinion with regard to the hypertension not being a complication of diabetes is of great probative as they were based on thorough examination of the Veteran and thoughtful analysis of his medical history and current condition.  

Given both positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current hypertension is due to his service-connected diabetes mellitus.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  As such, element (3), and thereby all three elements, has been satisfied.   

In summary, for reasons and bases expressed above, the Board concludes that service connection for hypertension warranted.  The benefit sought on appeal is granted.

Higher evaluations for peripheral neuropathy of the right and left lower extremities on a schedular basis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's peripheral neuropathy of the right and left lower extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620 [neuritis of the sciatic nerve].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the competent and probative evidence of record documents impairment of the sciatic nerve, which is contemplated by 38 C.F.R. § 4.124a, Diagnostic Code 8520.  See, e.g., the September 2014 VA examination report.  Under Diagnostic Code 8520, for complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

The Veteran was provided VA examinations for his peripheral neuropathy in July 2008.  He reported that he experienced numbness, tingling, and painful paresthesias in both feet, and it often woke him up at night.  However, he had no problems with ambulation or driving.  Upon examination of his lower extremities, the VA examiner documented no evidence of muscle atrophy, fasciculations, tremor, or other involuntary movements.  There was hypoactive deep tendon reflexes as well as no pathologic reflexes.  Romberg's test was negative, and gait was normal.  Further, temperature, color, and posterior tibial pulse of both extremities was normal, and there were no ulcers of either extremity.  Dorsalis pedis pulse was absent.  Although the Veteran reported that he could not feel the examiner's tuning fork on his extremities, the examiner noted his answers did not appear to be anatomically or physiologically correct.  Babinski's sign was negative.  There was no finding of motor loss as to either extremity, and patellar and Achilles reflex was 2+ on both extremities. 

The Veteran was provided another VA examination in March 2010.  He continued to report numbness and tingling in his feet.  Neurologic examination revealed decreased vibratory sensation in both feet, and deep tendon reflexes of 1+ in the patellar and Achilles.  Babinski's sign was negative.  Temperature, color, dorsalis pedis pulse, and posterior tibial pulse were normal, and there were no ulcers.  With regard to trophic changes, the examiner noted thin skin, and absent hair.  

The Veteran was afforded a VA examination on September 25, 2014.  He continued his complaints of numbness and tingling in his feet.  He reported mild constant pain, moderate intermittent pain, mild paresthesias and/or dysthesias, and moderate numbness as well as pain in the soles of the feet.  Upon examination, strength testing was 4/5 for knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion bilaterally.  Deep tendon reflex was 1+ in the knees and zero in the ankles bilaterally.  Light touch testing was normal in the knee/thigh, decreased in the ankle/lower leg, and absent in the foot/toes.  Vibration sensation was decreased in both extremities.  The Veteran did not have muscle atrophy, but had loss of hair on the lateral side of the legs.  Pertinently, the examiner reported that the Veteran had "moderate" incomplete paralysis of the right and left lower extremities.  Moreover, the Veteran reported that the neuropathy did not impact his ability to work.  

The Veteran continued his complaints of numbness in his feet at the September 2014 Board hearing.  

Based on the evidence of record, the Board finds that the competent and probative evidence prior to September 25, 2014 does not support a finding that the criteria for disability ratings in excess of 10 percent are met for the Veteran's peripheral neuropathy of the right and left lower extremities.  Although the Board acknowledges the Veteran's report of numbness and pain in the lower extremities, the neuropathy symptomatology does not support the criteria for moderate incomplete paralysis or greater severity.  The July 2008 VA examination notes that the Veteran did not have difficulty driving or ambulating.  He also had no evidence of muscle atrophy, fasciculations, tremor, or other involuntary movements.  Moreover, Romberg test was negative, gait was normal, and Babinski sign was negative.  There was also no finding of motor loss as to either extremity, and patellar and Achilles reflex was 2+ on both extremities.  Although the March 2010 VA examination report documents decreased vibratory sensation and deep tendon reflexes, Babinski's sign was negative, and temperature, color, dorsalis pedis pulse, and posterior tibial pulse were normal.  As a result, the evidence as a whole shows that the overall level of functional impairment resulting therefrom is no more than mild in both extremities prior to September 25, 2014.    

However, the Board finds that from September 25, 2014, the criteria for 20 percent disability ratings for peripheral neuropathy of the Veteran's right and left lower extremities are met.  In this regard, the evidence indicates that the Veteran's neuropathy symptomatology is most appropriately characterized as moderate.  Notably, the Veteran had decreased strength testing regarding knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion bilaterally.  He also had decreased deep tendon reflex in the knees and ankles.  Moreover, he had decreased vibration sensation.  However, the Board finds that the Veteran's neuropathy of the right and left lower extremities do not approach severe incomplete paralysis.  Notably, the Veteran did not have muscle atrophy, and he reported that the neuropathy did not affect his ability to work.  Indeed, the September 2014 VA examiner characterized the Veteran's neuropathy of the right and left lower extremities as "moderate."  As such, the Board finds that the criteria for 20 percent disability ratings for peripheral neuropathy of the right and left lower extremities are met from September 25, 2014.

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran filed a claim of entitlement to TDIU which was denied in a December 2006 rating decision which the Veteran did not appeal.  In any event, the Veteran has not contended, nor does the evidence of record otherwise show, that he is precluded from securing and following substantially gainful employment specifically due to his peripheral neuropathy of the right and left lower extremities.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to service connection for hypertension is granted.

Prior to September 25, 2014, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity on a schedular basis is denied.

From September 25, 2014, entitlement to a 20 percent disability rating for peripheral neuropathy of the right lower extremity on a schedular basis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Prior to September 25, 2014, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity on a schedular basis is denied.

From September 25, 2014, entitlement to a 20 percent disability rating for peripheral neuropathy of the left lower extremity on a schedular basis is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Service connection for jungle rot of the feet

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for jungle rot of the feet must be remanded for additional evidentiary development.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, VA outpatient clinic records show the Veteran's complaint of and treatment for fungal infections of the bilateral feet.  
The Veteran contends that during service in Vietnam, his feet were wet very often during the monsoon season despite wearing boots which caused infection of his feet.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for any foot disability.  However, the Board notes that the Veteran is competent to attest to experiencing injury to his feet from excessive water exposure during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of having his feet exposed to excessive amounts of water.  The Board has no reason to doubt that the Veteran experienced such exposure during service, and finds him credible with regard to his reported in-service injury.

Furthermore, the Veteran contends that his current infection of his feet is related to his military service, specifically when his feet were exposed to excessive amounts of water in Vietnam.  See, e.g., the September Board hearing transcript, pgs. 16-17.  He has further contended that he has continued to apply cream to his feet since then.  See, id.

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current bilateral feet disability and his service is warranted. 

Service connection for bilateral hearing loss disability and tinnitus

The Veteran contends that service connection is warranted for a bilateral hearing loss and tinnitus due to in-service noise exposure from firing weapons and driving trucks as well as combat related noise.  The Board finds the Veteran's report of in-service noise exposure to be credible.  

The Veteran was afforded a VA examination in December 2009 in connection with his claims for service connection for hearing loss and tinnitus.  The examiner conceded noise exposure in service, and noted that the Veteran's enlistment examination report in July 1967 and his separation examination report in May 1969 indicated normal hearing from whispered voice testing.  The examiner also noted the Veteran's postservice occupation of being a pipefitter which she opined would involve noise exposure.  After examination of the Veteran and consideration of his medical history, the VA examiner documented the Veteran's in-service duties during service which involved noise exposure, his report of noise exposure from combat-related noise, probability of excessive noise exposure at his civilian occupation, and the lack of frequency specific data at the time of his service discharge.  She also noted that factors which may cause tinnitus or worsen tinnitus if it is already present include noise exposure, any ear disease, certain medications, sinus infection/congestion, allergies, TMJ disorders, cardiovascular disease, underactive thyroid, and head or neck trauma.  She then concluded that these factors "suggests that it is less likely as not that the present hearing loss and tinnitus are not related to military service."  It is unclear as to whether the VA examiner intended to conclude that the Veteran's hearing loss and tinnitus are less likely as not related to military service.  In any event, the Board notes that the Veteran has complained of a continuity of hearing loss symptomatology since his discharge from service.  Pertinently, his report of a continuity of hearing loss symptomatology was not addressed by the VA examiner.  Moreover, with regard to the VA examiner's notation of the factors that may cause or worsen tinnitus, the record is absent any indication that the Veteran has many of these factors.  It is therefore unclear whether the VA examiner was attempting to attribute the Veteran's current tinnitus to those factors.  

In light of the VA examiner's unclear conclusion as to the etiology of the Veteran's hearing loss and tinnitus as well as the examiner not addressing the Veteran's report of a continuity of hearing loss symptomatology, the Board finds that an additional opinion should be obtained as to the etiology of the Veteran's hearing loss and tinnitus.  

Higher evaluation for erectile dysfunction

A review of the record shows that the Veteran was last afforded a VA examination for his erectile dysfunction in 2010.  At the September 2014 Board hearing, the Veteran testified that his erectile dysfunction had worsened since then.  Specifically, he appeared to indicate that he now has a penile deformity which would allow an increased rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Higher evaluations for peripheral neuropathy of the right and left upper extremities

The Veteran was provided a VA examination in September 2014 for his peripheral neuropathy of the right and left upper extremities.  He reported numbness and tingling in his hands in 2007 which was progressively getting worse.  The examiner noted constant pain, intermittent pain, and paresthesias and/or dysthesias of the right and left upper extremities that was mild in nature as well as numbness of the upper extremities that was moderate in nature.  Upon examination, the VA examiner reported strength testing in the upper extremities of 5/5 with the exception of grip and pinch testing which was 4/5 in both upper extremities.  Deep tendon reflexes of the upper extremities were normal.  Vibration testing of the upper extremities was normal.  Pertinently, the examiner reported that the Veteran has diabetic peripheral neuropathy of the upper extremities, with manifestation of mild incomplete paralysis of the medical nerve and mild incomplete paralysis of the ulnar nerve.  

Presently, the Veteran is assigned 10 percent disability ratings for the right and left upper extremities under Diagnostic Code 8615 [neuritis] for his peripheral neuropathy of the right and left upper extremities.  

With regard to the findings of the September 2014 VA examiner of mild incomplete paralysis of the right and left median nerve and ulnar nerve, the Board notes that 38 C.F.R. § 4.124a, Code 8515 pertains to the median nerve and 38 C.F.R. § 4.124a, Code 8516 pertains to the ulnar nerve.  However, the evaluation of the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  In this case, the evidence is unclear as to the symptoms attributed to the Veteran's median nerve and ulnar nerve and whether such symptoms are all related to his diabetes.  As such, the Board finds that a VA examination would be probative to evaluate the symptoms associated to the median nerve and the ulnar nerve and whether such symptoms are related to the Veteran's diabetes.  

Extraschedular evaluations of peripheral neuropathy of the right and left lower extremities

As discussed above, at the September 2014 Board hearing, the Veteran testified that he should be entitled to an extraschedular evaluation based on his service-connected diabetes, peripheral neuropathy of the right and left upper and lower extremities, erectile dysfunction, and PTSD.  The Board notes that only the Veteran's peripheral neuropathies and erectile dysfunction is on appeal.  However, the AOJ must consider whether to refer the Veteran's claims for higher ratings for consideration of a combined extraschedular rating in light of the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald; in that decision, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, while the evidence of record is sufficient to decide the Veteran's claims of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities on a schedular basis, the Board must remand his claims of entitlement to evaluations of his peripheral neuropathy of the right and left lower extremities on an extraschedular basis in light of the Federal Circuit's decision in Johnson.

Accordingly, the case is REMANDED for the following action:
1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his jungle rot of the feet disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Identify the Veteran's current bilateral feet disability or disabilities, to include whether he suffers from jungle rot of the feet;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral feet disability, to include jungle rot of the feet, is related to his active military service, to include his credible report of constant exposure of his feet to water while wearing boots during service in Vietnam.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability and/or tinnitus is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  Additionally, the examiner should address the Veteran's report of a continuity of hearing loss and tinnitus symptoms since discharge from the military.  

4. Schedule the Veteran for appropriate VA examination of the genitourinary system to determine the current severity of his erectile dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  

All symptoms and manifestations attributable to the Veteran's service-connected erectile dysfunction should be identified, including specifically any deformity present, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. The Veteran should be afforded an appropriate VA examination to determine the current severity of his peripheral neuropathy of the right and left upper extremities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the current severity of the Veteran's peripheral neuropathy of the right and left upper extremities.  Severity of the median nerve and ulnar nerve should be discussed separately, to include the findings of the September 2014 VA examination documenting mild incomplete nerve paralysis in these nerves.  The examiner should note the symptomatology attributable to each nerve and whether these symptoms are manifestations of the Veteran's service-connected peripheral neuropathy.  Furthermore, the examiner should comment as to whether the Veteran's peripheral neuropathy of the right and left upper extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6. Thereafter, readjudicate the Veteran's jungle rot of the feet, bilateral hearing loss disability, tinnitus, erectile dysfunction, and peripheral neuropathy of the right and left upper extremity claims.  In doing so, specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


